Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Detailed Action
	This application is a continuation of PCT/CN2019/108615, filed September 27, 2019, which claims benefit of foreign application CN201811159815.9, filed September 30, 2018.  Claims 1-20 are pending in this application and examined on the merits herein.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-9 and 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 2 recites the broad recitation “a reagent with pKa < 4.7,” and the claim also recites “preferably, the reagent is selected from one or more of …” followed by a listing of specific acidic reagents, which is the narrower statement of the range/limitation.  Claims 3-9 and 11-20 similarly include narrower preferred limitations that are not stated as required.  The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  For the sake of this office action, the claims will be interpreted as if all limitations following the word “preferably” are irrelevant to claim construction other than providing specific examples of embodiments inherently falling within the broader limitation.
Additionally, dependent claim 8, which depends form claim 7 and ultimately from claim 1, includes a limitation requiring that the concentration of short-chain alcohol in the solution for desorption be lower than the concentration in the solution for the extraction.  However, the process of independent claim 1 includes two different extractions, namely a first extraction of the Stevia rebaudiana raw material and a second extraction separation of the aqueous alcohol solution with a water-insoluble organic solvent.  It is unclear which of these two extractions is intended by the reference to the extraction in claim 8, rendering this claim indefinite.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-4, 7, 9-13, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen et al. (Foreign publication CN102617667, Reference included with PTO-1449, English machine translation included with PTO-892).
Independent claim 1 is directed to a method for isolating both chlorogenic acid and stevioside from Stevia rebaudiana comprising alcohol extraction of Stevia rebaudiana, some unspecified adjustment of the resulting liquid, followed by extraction with an organic solvent.  Dependent claim 2 further specifies that the adjustment involves adding an acidic reagent with a pKa of below 4.7.  Claims 3, 4, and 11-13 further specify the identity of the alcohol solvent and water-immiscible solvent.  These definitions are seen to encompass ethanol and ethyl acetate, respectively.  Dependent claims 7, 8, and 20 further require that the process involve resin absorption separation of the two layers resulting from the extraction.
Claims 9 and 10 are directed to extracts of chlorogenic acid or stevioside obtained by a particular method.  In the case of products defined by the process by which they are obtained, these claims are considered to be infringed by any product that could be obtained from some process falling within the scope of the process defined by claim 1, even if these products are not necessarily disclosed as being obtained by such a process in the prior art, or if they differ from the specific products exemplified in the disclosure.
Chen et al. discloses a process of extraction and separation of stevia which results in solutions enriched in chlorogenic acid (caffeoylquinic acid) and stevioside. (p. 4 paragraphs 7-17) The resulting separated extraction layers would anticipate present claims 9 and 10 because they are products which could be obtained by the recited process, whether or not the extraction and separation scheme described by Chen et al. includes all of the features recited in the present claims.
Chen et al. discloses a process of extraction and separation of stevia which results in solutions enriched in chlorogenic acid (caffeoylquinic acid) and stevioside. (p. 4 paragraphs 7-17) This process includes steps of extracting the Stevia rebaudiana raw material with water or organic solvent, the extract is concentrated, and extracted with an organic solvent to obtain one layer comprising caffeoylquinic acid in the organic layer and stevioside in the aqueous layer, and purification of the two resulting layers by resin absorption and followed by washing and elution to obtain purified caffeoylquinic acid and stevioside.  The initial extraction of raw stevia is preferably carried out under heating, for example to a preferred temperature of 40-60OC, and at a pH of preferably between 3.0 and 4.0. (p. 4 paragraph 18 – p. 5 paragraph 20) Specific examples of this method are provided wherein the initial extraction is carried out with 70% ethanol and a pH of 3.0 or 3.5. (p. 5 paragraph 30 – p. 7 paragraph 45)
While Chen et al. does not specifically describe “adjusting the feed liquid state to allow the chlorogenic acid to be in a free molecular state” as recited in claim 1, the step of concentrating the initial extraction solvent is reasonably considered to be a step of adjusting the state of this liquid, since its volume and the relative amounts of ethanol and water would be adjusted by this treatment.  Also, the preponderance of the evidence weighs in favor of the chlorogenic acid being in a free molecular state in the resulting concentrated solution, based on the fact that this solution would have an acidic pH and that it is readily extracted into a nonpolar solvent in preference to aqueous alcohol.
Therefore the claimed invention is anticipated by Chen et al.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6-13, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (Foreign publication CN102617667, Reference included with PTO-1449, English machine translation included with PTO-892) in view of Xu et al. (Foreign publication CN105001281, Reference cited in PTO-1449, English machine translation included with PTO-892)
	Independent claim 1 is directed to a method for isolating both chlorogenic acid and stevioside from Stevia rebaudiana comprising alcohol extraction of Stevia rebaudiana, some unspecified adjustment of the resulting liquid, followed by extraction with an organic solvent.  Dependent claim 2 further specifies that the adjustment involves adding an acidic reagent with a pKa of below 4.7.  Claims 3, 4, and 11-13 further specify the identity of the alcohol solvent and water-immiscible solvent.  These definitions are seen to encompass ethanol and ethyl acetate, respectively.  Dependent claims 7, 8, and 20 further require that the process involve resin absorption separation of the two layers resulting from the extraction.
Chen et al. discloses a process of extraction and separation of stevia which results in solutions enriched in chlorogenic acid (caffeoylquinic acid) and stevioside. (p. 4 paragraphs 7-17) This process includes steps of extracting the Stevia rebaudiana raw material with water or organic solvent, the extract is concentrated, and extracted with an organic solvent to obtain one layer comprising caffeoylquinic acid in the organic layer and stevioside in the aqueous layer, and purification of the two resulting layers by resin absorption and elution to obtain purified caffeoylquinic acid and stevioside.  The initial extraction of raw stevia is preferably carried out under heating, for example to a preferred temperature of 40-60OC, and at a pH of preferably between 3.0 and 4.0. (p. 4 paragraph 18 – p. 5 paragraph 20) Specific examples of this method are provided wherein the initial extraction is carried out with 70% ethanol and a pH of 3.0 or 3.5. (p. 5 paragraph 30 – p. 7 paragraph 45)
As discussed previously, the concentration step described by Chen et al. is reasonably considered to fall within the broad limitation of “adjusting the feed liquid state” as recited in the present claims, however assuming for the sake of argument that this is not the case the claimed invention would still have been obvious further in view of Xu et al.  Specifically Xu et al. discloses a method for simultaneously extracting steviol glycosides, flavones, and chlorogenic acid from stevia. (p. 3 paragraph 5) This process involves an extraction step comprising two different phases, wherein the stevia is first extracted with water and then filtered at pH 7-12.  Afterwards the solid filter sludge is further extracted with an acidic solvent and the extract is combined with the original filtrate. (p. 3 paragraph 6 – p. 4 paragraph 8) The acidic extraction is preferably carried out at a pH of 0.1-5.5. (p. 4 paragraph 15) This process of performing a second extraction under acidic conditions and then combining this acidic extract with the initial aqueous extract is seen to fall within the broadest reasonable interpretation of “adjusting the feed liquid state” in present claims 1 and 2, because the state of the extract is adjusted, and acidified by combining it with the second extraction liquid.
It would furthermore have been obvious to one of ordinary skill in the art at the time of the invention to perform the liquid-liquid extraction and resin purification steps described by Chen et al. on an extract produced by the extraction method described by Xu et al.  One of ordinary skill in the art would have seen the initial extractions performed by Chen et al. and by Xu et al. as equivalent steps usable for the same purpose, namely producing a multi-component extract containing both stevioside and chlorogenic acid for subsequent separation.
Regarding claim 8, while Chen et al. does not specifically describe the relative concentrations of ethanol in the initial extraction solvent and the elution solvent in the column adsorption step, it would have been obvious to one of ordinary skill in the art at the time of the invention to determine the optimal concentrations of alcohol in each of these solvents in order to practice the disclosed invention.
Regarding claims 6 and 17-19, it would have been obvious to one of ordinary skill in the art at the time of the invention to select specific values of temperature and pressure to use for removing the aqueous ethanol solvent to concentrate the extract solution.  One of ordinary skill in the art would have expected these values to be result-effective variables for this process, and furthermore Applicant has not demonstrated that the particular process used to concentrate the solution is critical.
For these reasons the invention taken as a whole is prima facie obvious.

Claims 5 and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. in view of Xu et al. as applied to claims 1-4, 7-13, and 20 above, and further in view of Magomet et al. (US patent 7862845, cited in PTO-892)
The disclosures of Chen et al. and Xu et al. are discussed above.  Chen et al., either alone or in view of Xu et al., does not disclose an extraction step of stevia raw material wherein the amount of solvent used for the extraction is 3-7 times the amount of Stevia rebaudiana raw material.
Magomet et al. discloses a method of producing a sweetener from Stevia rebaudiana. (column 2 lines 49-54) This process involves an initial step of aqueous extraction of dried leaves of Stevia rebaudiana with between 5-15 liters of water per kilogram of leaves, with greater volumes of water being impractical. (p. column 3 lines 63-67) This range overlaps the range of 3-7 times the amount of stevia raw material recited in present claims 5 and 14-16, which is interpreted as meaning 3-7 L of water per kg of stevia.
It would have been obvious to one of ordinary skill in the art at the time of the invention to use an extraction volume of 3-7 times the amount of war material in the first extraction step of the process described by Chen et al.  One of ordinary skill in the art would have found this to be obvious in view of the suggestion by Magomet et al. that amounts of solvent this low can be used in the initial extraction, and that large volumes of solvent are not practical.
Therefore the invention taken as a whole is prima facie obvious.

Conclusion
No claims are allowed in this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC OLSON whose telephone number is (571)272-9051. The examiner can normally be reached M-F 6am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia A Jiang can be reached on 571-272-0627. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERIC OLSON/               Primary Examiner, Art Unit 1623                                                                                                                                                                                         	11/3/2022